           Case 2:15-cv-00878-MCE-DB Document 131 Filed 08/13/21 Page 1 of 3


1    S. BRETT SUTTON (SB# 143107)
     JARED HAGUE (SB# 251517)
2    BRADY BRIGGS (SB# 310934)
     SUTTON HAGUE LAW CORPORATION, P.C.
3    5200 N. Palm Avenue, Suite 203
     Fresno, California 93704
4    Telephone: (559) 325-0500
5    Attorneys for Plaintiff
     TERRY T. SNIPES, SR., AND THE CLASS
6
     ELENA R. BACA (SB# 160564)
7    elenabaca@paulhastings.com
     JENNIFER MILAZZO (SB# 318356)
8    jennifermilazzo@paulhastings.com
     PAUL HASTINGS LLP
9    515 South Flower Street
     Twenty-Fifth Floor
10   Los Angeles, California 90071-2228
     Telephone:    (213) 683-6000
11   Facsimile:    (213) 627-0705
12   Attorneys for Defendant
     DOLLAR TREE DISTRIBUTION, INC.
13
     (Additional Counsel listed on next page)
14
15                                       UNITED STATES DISTRICT COURT

16                                  EASTERN DISTRICT OF CALIFORNIA

17                                          SACRAMENTO DIVISION

18
19    TERRY T. SNIPES, SR., an individual,            Case No. 2:15-cv-00878-MCE-DAD

                            Plaintiff,                ORDER APPROVING CY PRÈS
20                                                    DISTRIBUTION
21           vs.                                      Hearing Date:      None set
                                                      Time:              N/A
22    DOLLAR TREE DISTRIBUTION, INC.,                 Courtroom:         7
      and DOES 1 through 5, inclusive,                Judge:             Hon. Morrison C. England, Jr.
23
                            Defendants.               Complaint filed:             April 1, 2015
24                                                    Removed:                     April 23, 2015
                                                      Trial date:                  TBD
25
26
27
28
                                                                                            ORDER APPROVING
                                                                                        CY PRÈS DISTRIBUTION
                                                                U.S.D.C., E.D. Cal., No. 2:15-cv-00878-MCE-DAD
           Case 2:15-cv-00878-MCE-DB Document 131 Filed 08/13/21 Page 2 of 3


 1   LINDBERGH PORTER (SB# 100091)
     lporter@littler.com
 2   LITTLER MENDELSON, P.C.
     333 Bush Street
 3   Thirty-Fourth Floor
     San Francisco, California 94104
 4   Telephone:      (415) 433-1940
     Facsimile:      (415) 399-8490
 5
 6   RYAN D. DERRY (SB# 244337)
     ryanderry@paulhastings.com
 7   PAUL HASTINGS LLP
     101 California Street
 8   Forty-Eighth Floor
     San Francisco, California 94111
 9   Telephone:     (415) 856-7000
     Facsimile:     (415) 856-7100
10
11   Attorneys for Defendant
     DOLLAR TREE DISTRIBUTION, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                  ORDER APPROVING
                                                                              CY PRÈS DISTRIBUTION
                                                      U.S.D.C., E.D. Cal., No. 2:15-cv-00878-MCE-DAD
           Case 2:15-cv-00878-MCE-DB Document 131 Filed 08/13/21 Page 3 of 3


 1          Having received and reviewed the parties’ Report Re: Distribution and Joint Proposal For

 2   Approval of Cy Près Distribution, IT IS ORDERED THAT:

 3          Consistent with Sections 1.14 and 3.16 of the parties’ Settlement Agreement (ECF No. 116-2), of

 4   which the Court entered the Final Approval Order on November 6, 2020 (ECF No. 126), within thirty (30)

 5   days from the entry of this Order, the Settlement Administrator, Phoenix Settlement Administrators, shall

 6   distribute all funds that remain in the Qualified Settlement Fund, to:

 7                  Veterans Legal Institute

 8                  1231 Warner Avenue

 9                  Tustin, CA 92780

10          IT IS SO ORDERED.

11   Dated: August 12, 2021

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -1-                                          ORDER APPROVING
                                                                                              CY PRÈS DISTRIBUTION
                                                                      U.S.D.C., E.D. Cal., No. 2:15-cv-00878-MCE-DAD
